Citation Nr: 1548180	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent prior to May 14, 2013 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to May 14, 2013.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective July 28, 2009.  A September 2011 rating decision assigned a 50 percent disability rating, effective July 28, 2009.  An April 2014 rating decision assigned a 70 percent disability rating, effective March 20, 2014.  Most recently, a June 2015 rating decision assigned a 70 percent disability rating effective May 14, 2013.  The Board had previously remanded the Veteran's claims in January 2014.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The previous January 2014 Board remand found that the issue of entitlement to a TDIU was raised pursuant to Rice and remanded this claim.  A September 2015 rating decision granted entitlement to a TDIU, effective May 14, 2013.  As such, the issue of entitlement to a TDIU prior to May 14, 2013 is before the Board at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  Prior to May 14, 2013 and throughout the period on appeal, the symptoms of the Veteran's service-connected PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In particular, the Veteran experiences unwanted memories; sleep impairment to include nightmares; periods of anger and irritability; anxiety and depression; avoidance tendencies; difficulty concentrating; reduced libido; self-criticalness; occasions of paranoia; mild memory loss; and episodes of suicidal ideation.  His judgment and insight have remained intact throughout, and he has appeared for appointments well-groomed and appropriately dressed.  He has always remained oriented to time and place, with unremarkable thought processes. 

2.  Throughout the period on appeal, the preponderance of the evidence is against a finding that the symptoms of the Veteran service-connected PTSD resulted in total occupational and social impairment as contemplated by the 100 percent disability rating criteria.

3.  The evidence of record indicated that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD prior to May 14, 2013 and throughout the period on appeal.  


CONCLUSIONS OF LAW

1.  A disability rating of 70 percent, prior to May 14, 2013 and throughout the period on appeal, is warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  A disability rating in excess of 70 percent, throughout the period on appeal, is not warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  Entitlement to a TDIU, prior to May 14, 2013 and throughout the period on appeal, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD Claim

A.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection for PTSD.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in an August 2009 letter, prior to the February 2010 rating decision on appeal.    

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Of record, as relevant, are VA treatment records, Vet Center records and private medical records.  The September 2010 VA PTSD examination report referenced that the Veteran was in receipt of Social Security disability "for his disability to his shoulders and legs."  No Social Security Administration (SSA) records are of record.  In any event, as the Veteran's SSA disability was related to physical conditions not likely relevant to his mental health condition currently on appeal, remand is not required because any potentially available SSA records would likely not result in any additional relevant evidence and therefore such remand would not be beneficial to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Additionally, the VA treatment records or Vet Center records of record may not be complete.  For example, the September 2010 VA PTSD examination report referenced a VA treatment record assigning a Global Assessment of Functioning (GAF) score of 47 from Dr. A., but such a treatment record does not appear to be of record.  Additionally, an August 2010 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) noted that the Veteran had been treated at the VA by Dr. A. for his service-connected PTSD since June 2008; VA treatment records of record date only to February 2010.  Similarly, an August 2010 VA Form 21-4142 noted that the Veteran had been treated at the Vet Center for his service-connected PTSD since January 2009; the Vet Center records of record date only to July 2009 and include some records that are illegible.  While acknowledging that the VA treatment records and Vet Center records may not be complete, the Board finds that the overall evidence of record, to include the multiple VA PTSD examination reports that span the appellate period, private medical records and VA treatment records and Vet Center records that are of record, is sufficient to decide the Veteran's claim and that remand to obtain any potentially outstanding records would likely not result in any additional relevant evidence and therefore such remand would not be beneficial to the Veteran.  See id.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with VA PTSD examinations in December 2009, September 2010 and March 2014.  The Veteran and his representative have not stated, and the evidence of record does not suggest, any worsening of the Veteran's service-connected PTSD since the March 2014 VA examination.  The Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's PTSD claim was previously remanded by the Board in January 2014 and the Board finds that there has been substantial compliance with the remand directives, as the Veteran was asked to identify the treatment providers for his service-connected PTSD as requested (via a March 2014 letter), the requested VA treatment records (dating from February 2010) were obtained and the requested VA examination was conducted (in March 2014).  See Stegall v. West, 11 Vet. App. 268 (1998).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

B.  Legal Criteria

The Veteran's service-connected PTSD is currently assigned a 50 percent disability rating prior to May 14, 2013 and a 70 percent disability rating thereafter under Diagnostic Code 9411.  Diagnostic Code 9411 is for PTSD and is rated using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
Under the General Formula, a 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

C.  Evidence

The Veteran filed his claim for entitlement to service connection for PTSD in July 2009.  Of record is a December 2009 intake assessment that was completed by a licensed psychologist from a Vet Center.  The assessment noted that the Veteran "said he met some vets at the YMCA and indicated they recommended he contact the Vet Center."  It was noted that the Veteran was "interested in getting help with troubling psychological symptoms he has suffered since he served in Vietnam."  Symptoms that were referenced included unwanted memories of Vietnam, nightmares three to four times per week and feeling "depressed and 'empty' and like no one cares about him."  Reference was also made to anger and it was noted that the Veteran "stated that he 'flies off the handle' at work, especially" and that "anger may have contributed to...problems in relationships."  It was noted that the Veteran "indicated his anger was a factor in his failed marriages."  The assessment also noted that the Veteran had worked at GM as a manager for 30 years and retired in 2007.  The assessment noted that the Veteran "said he received []a lot of criticism of his behavior at work and stated that he was placed on 'performance probation' at least once."  It was also noted that the Veteran "complained that currently he 'can't reason, can't have a clear mind, is always on the defense or on guard.'"  The assessment also stated that the Veteran "is afraid he will 'hurt someone.'"  It was further noted that the Veteran "stated that he is a very private person and said that staying away from people functions to keep himself from being 'set off' by someone."  Reference was also made to sleep impairment, specifically that the Veteran "reported that he never gets enough sleep" and that even with medication, he only sleeps three to five hours per night.  The Veteran was noted to have a neat appearance, a friendly and cooperative manner, appropriate speech, to be oriented to time, place and person, normal memory function, appropriate affect, relaxed and at ease motor activity and good judgment.  The Veteran's appetite was noted to be poor and he was noted to have recently lost weight.  It was noted that the Veteran did not have suicidal thoughts, but that he used to (in 2007).  It was also noted that the Veteran did not have homicidal thoughts, but that "he sometimes has thoughts of 'hitting people' when he gets angry, but does not act on those thoughts."  

With respect to the Veteran's post military history, the assessment noted that the Veteran has a job repairing lawn mowers, was a technician at Sears, went to technical school, went to college to learn accounting and business and then started working at GM, where he was a Quality Foreman and Production Supervisor, before retiring in 2007.  It was noted that the Veteran reported that "he was required to take anger management classes twice while he worked at GM."  The Veteran reported that he had been married four times.  Reference was made to the Veteran's multiple children and that the Veteran reported "that he has good relationships with all of his children."  

Under the assessment heading, it was noted that the Veteran reported nightmares about Vietnam several times a week, unwanted memories of trauma and flashbacks.  Also noted was the Veteran's report that "he experiences a lot of anxiety and has unwarr[a]nted fears that people will try to hurt him," that he is depressed much of the time and that he has difficulty concentrating and controlling anger.  With respect to anger, it was noted that the Veteran "goes to a motel overnight when he thinks his anger is out of control.  He said he does this to spare his wife from his angry outbursts and to calm himself down."  It was noted that the Veteran avoids talking about Vietnam and being around things that remind him of the war.  It was additionally noted that the Veteran reported experiencing hypervigilance.  The assessment also noted that the Veteran "said that he is a 'very private person' who avoids socializing with others."  

The assessment noted a diagnosis of PTSD.  It further stated that "[i]n writer's professional opinion, [the Veteran's] psychological problems that are directly caused by his service in Vietnam have profoundly affected his ability to function at work and in his relationships with family member[s] in a negative way."  

The Veteran was afforded a VA PTSD examination in December 2009.  The examination report noted that the Veteran "report[ed] having 'terrible nightmares' as well as 'it is easy for me to get angry and upset.  I was doing a lot of alcohol and drugs but I have left that alone.'"  It was noted that the Veteran had earned a bachelor's degree in business, completed training to become a small engine mechanic and completed training in hotel and motel management.  The report noted that the Veteran had been married four times and divorced three times.  It was noted that the Veteran had a son from his first marriage and that "[t]he relationship with his son is described favorably."  A daughter of the Veteran's was referenced and it was noted that the Veteran had joint custody and saw her regularly.  It was also noted that the Veteran had siblings "that he maintains close contact with."  It was noted that the Veteran retired in 2007 from GM, where he had worked for 30 years and was a supervisor.  It was noted that the Veteran "spends time volunteering at his church" and that he "spends much of his time at home and indicates he has avoided involvement in various veteran's groups and comments that 'I'm not too much into the social things.'"  It was noted that the Veteran has not used alcohol since October 2009, but that "prior to this he reports he was drinking about a case of beer on a daily basis.  He used the alcohol to allow him to sleep."  The Veteran was noted to be appropriately dressed, with unremarkable psychomotor activity, unremarkable speech, cooperate and attentive attitude toward the examiner, appropriate affect, good mood, attention disturbance, as oriented to person, time and place, with unremarkable thought process, unremarkable thought content and normal memory.  It was noted regarding judgment that the Veteran understands outcome of behavior and regarding insight that the Veteran understands that he has a problem.  Sleep impairment was also noted, specifically that "[s]leep latency on most nights is about 4 or more hours," that the Veteran awakens at night at least twice, that he has nightmares at least three to four times a week and that he has frequent daytime sleepiness. 

The report noted that the Veteran had recurrent and intrusive distressing recollections and recurrent distressing dreams related to his in-service traumatic event and that he felt detachment or estrangement from others.  Difficulty falling or staying asleep, irritability or outbursts of anger and difficulty concentrating were also noted.  The report noted that the disturbance causes clinically significant distress or impairment in social, occupational or other important areas of functioning.  The report noted that the Veteran "attempts to keep himself busy to avoid thoughts and feelings that relate to his Vietnam experience."  The Veteran was also quoted as saying "I think it really had a direct bearing on my relationship with my wives, I didn't have patience and I was more violent" and that "[a] lot of things I went through even at work I had to take a lot of soft management skills classes because I snapped at people and didn't treat them as well as I should have."  The report referenced psychometric assessment scores and that the Veteran's PTSD symptoms were mild based on psychometric data.  It was noted that the Veteran reported "moderate" symptoms of agitation, concentration difficulty and loss of interest in sex and "mild" symptoms of sadness, loss of pleasure, self-criticalness, suicidal thoughts or wishes, crying, loss of interest, changes in sleeping pattern (less) and changes in appetite (less).  It was noted that the Veteran's "secondary depression he is presenting with is mild in severity" and that some of the Veteran's "loss of appetite quite likely relates to his depression." 

The reported noted diagnoses of mild PTSD and depressive disorder.  A GAF score was noted of 73.  The Board notes that GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994) (the DSM)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social or occupational functioning.  The following were noted under the heading of changes in functional status and quality of life following trauma experience: family role functioning and social/interpersonal relationships.  It was noted that the Veteran experienced agitation, concentration difficulty, reduced libido, sadness, anhedonia, self-criticalness, suicidal ideation without intent, crying, disinterest, insomnia and reduced appetite.  It was noted that there was not total occupational and social impairment due to PTSD signs and symptoms and that PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  It was noted that there was reduced reliability and productivity due to PTSD symptoms.  

The Veteran was also afforded a VA PTSD examination in September 2010.  The examination report referenced that the Veteran had been seen at the Vet Center and also at the VA clinic to see Dr. A, who diagnosed PTSD and gave a GAF score of 47.  The Board notes that GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social or occupational functioning.  Regarding the Veteran's social history, the report noted that the Veteran has a son from his first marriage "that he occasionally sees and talks to."  It was noted that the Veteran has a daughter "that he still sees."  The Veteran was noted to have been divorced three times, which the Veteran "blames on stress from his Vietnam war experiences and associated" PTSD.  It was also noted that the Veteran married his fourth wife in 2007.  It was noted that the Veteran quit using substances in October 2009 and that the Veteran "credits his wife with giving him a lot of structure, making him push himself off of the substances."  The report noted that "[t]he Veteran still struggles with hypervigilance, sleep disturbance, being 'high-strung', intrusive thoughts and flashbacks, and survivor guilt from Vietnam war experiences that affects his ability to normally relate to people."  The report referenced the prior December 2009 VA PTSD examination and that "the Veteran state[d] not much has changed except that his Psychiatrist has increased his antipsychotic to deal with paranoia, hypervigilance, and nightmares."

The Veteran's mood was noted to be anxious and he was noted to have adequate dress and hygiene.  The report noted that "some paranoia and hypervigilance" was present during the interview.  It was noted that the Veteran had some concentration difficulties during testing.  Under the impression heading, it was noted that the Veteran "continue[d] to show evidence of intrusive thoughts and flashbacks, survivor guilt, a lot of symptoms of hypervigilance, sleep disturbance" and that he had restlessness and "a lot of symptoms of hyperarousal."  The report stated that the Veteran "has had a lot of social and employment dysfunction from his PTSD," that he had been divorced three times and that "[e]ven when he was at work he had employment dysfunction and he drove people as hard as he drove himself."  It was further noted that the Veteran "has a marked amount of symptoms of hyperarousal, generalized anxiety, and sleep disturbance, as well as social dysfunction, reoccurrence of traumatic events in the form of flashbacks, intrusive thoughts, and nightmares, as well as social avoidance and social isolation."  The report stated that "[n]oteworthy is that the Veteran has been married 4 times and I do believe his social dysfunction is due to his PTSD."  The report noted that the Veteran "is married and his current marriage is stable."  A diagnosis of PTSD was provided, along with a GAF score of 55.  The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social or occupational functioning. 

A May 2011 VA examination report for a separate condition not on appeal noted that the Veteran retired in 2007, that the cause of retirement was medical problems, specifically psychiatric problems, and noted difficulty concentrating under a heading of psychiatric problems.

Also of record is a May 2013 Review PTSD Disability Benefits Questionnaire (DBQ) completed by a licensed private psychologist, Dr. H., that was submitted by the Veteran's representative.  The DBQ noted that the medical provider had reviewed the Veteran's c-file and VA records and referenced an April 2013 mental status exam that she conducted.  The DBQ noted a diagnosis of PTSD.  It was noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The DBQ noted that the Veteran has prior convictions (in 1987 and 1988) for assault and for stalking (in 2006) and that the Veteran "attributes his PTSD diagnosis as the main culprit."  The DBQ noted recurrent and distressing recollections and recurrent distressing dreams of his in-service traumatic event and acting or feeling as if the traumatic event was recurring.  Further noted was markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affection and sense of a foreshortened future.  Additionally noted as symptoms was difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  The DBQ noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Additional symptoms noted were depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impairment of short and long term memory (for example, retention of only highly learned material, while forgetting to complete tasks), memory loss for names of close relatives, own occupation or own name, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities and impaired impulse control such as unprovoked irritability with periods of violence.  The DBQ noted additional symptoms of "frequent suicidal ideation, forgetfulness, flattened affect, delusions, hallucinations and dissociative flashback episodes."  Also noted was "difficulty with increased safety arousal."  

The same medical professional, Dr. H., who completed the DBQ also submitted a separate additional statement.  This statement noted that the Veteran "lives a dependent lifestyle" and that "[h]e is not able to attend to hygiene (showering and shaving) on a daily basis, often requiring his wife to remind him."  It was further noted that the Veteran "struggles with irritability towards loved ones" and that "his wife assists with shopping, food preparation, household chores and money management, as he is unable to do so independently."  A GAF score of 50 was provided.  The statement referenced that "[t]he DSM, states individuals in this GAF score range typically have an 'inability to function in almost most areas'" and stated that "[t]his is an accurate statement."  The statement noted that "[u]pon review of [the Veteran's] records, data supports a GAF score of 50 dating back to his initial claim."  It was further noted that the Veteran "report[ed] that while employed he had many behavior conflicts with co-workers and supervisors.  He states he believes if he were re-engaged in the workplace his propensity for violence would emerge" and further that the Veteran "cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his severe level of impairment connected to service related injury and impairment."  The medical professional additionally noted on a separate page that the Veteran would miss three or more days of work per month and need to leave work early three or more days per month due to his mental problems.  It was further noted that more than three days per month the Veteran would not stay focused to complete simple repetitive tasks for at least seven hours of an eight hour workday.  It was additionally noted that the Veteran would respond inappropriately to the normal pressure and constructive criticism of a job about once per month in a violent manner.

Also of record is a May 2013 vocational statement from Dr. S.B., who was noted to have a Doctor of Rehabilitation and to be a certified rehabilitation counselor, certified vocational evaluator, an SSA vocational expert and a certified rehabilitation specialist for the Department of Labor.  The statement noted that the Veteran's claims file, December 2009 and September 2010 VA PTSD examination reports and April 2013 mental status exam from Dr. H. were reviewed.  The vocational statement discussed the Veteran's military service, education and employment history.  It was noted that the Veteran retired in 2007 "due to his years of service and his emotional symptoms tolerating the work environment."  The statement also discussed the December 2009 and September 2010 VA PTSD examination reports and the April 2013 information from Dr. H.  Under a heading of summary, the vocational statement stated that "rehabilitation research indicates that missing work more than 2 days per month or leaving work early...would disable any individual" and that "[t]his would indicate the opinion of [Dr. H.] would find [the Veteran] occupationally disabled."  This was an apparent reference to Dr. H.'s notation, mentioned above, that the Veteran would miss three or more days of work per month and need to leave work early three or more days per month due to his mental problems.  The vocational statement further stated that "the severity of the emotional condition impacting memory, stress tolerance and social interaction is limiting enough to prevent sustained employment activity" and that "[b]ased on the overall content of the claim file, this evaluator finds [the Veteran] unemployable in any occupation, no matter how simple in nature, due to the severity of his service-connected conditions and occupational limitations."  The vocational statement further stated that "[t]his appears to have been present since his retirement in 2007 and supported by the treatment notes as early as 2008."    

The Veteran was afforded another VA PTSD examination in March 2014.  The examination report noted that the Veteran had a diagnosis of PTSD.  It was noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Regarding social history, the report noted that the Veteran has been married to his fourth wife since 2007 and that he "describ[ed] their marriage as 'good, so far.'"  It was noted that the Veteran "attributed his marital failures to the anger he has experienced since his return from Vietnam."  It was noted that the Veteran said "his anger is 'better than it was, sometimes.'"  It was noted that the Veteran reported having four children and that he "describ[ed] his relationships with them as 'real good.'"  It was noted that the Veteran stated, socially, he was a loner.  Regarding occupational history, it was noted that the Veteran had not "engag[ed] in any occupational pursuits since his retirement in 2007, stating 'I can't work.  I can't concentrate long enough to work.'"  Regarding mental health history, it was noted that the Veteran "reported that his medication works 'pretty good,' but he continues to feel depressed, have trouble sleeping, and to think about suicide."  

Under a heading of subjective report of symptoms, the report noted that the Veteran reported decreased appetite, which he attributed to his medications, and that he had lost weight.  The Veteran also reported delayed sleep by approximately one hour and that he stays asleep for four and a half hours before awakening.  It was noted that while medication helped with nightmares, the Veteran reported continuing to have nightmares.  The Veteran also reported low energy, referenced decreased motivation, stated that his mood fluctuates and that he continued to experience anger.  It was noted that the Veteran denied anxiety symptoms, but that he was on medication to treat anxiety.  The report noted that the Veteran "reported that he experiences a lot of flashbacks that take him back, make him feel nervous, and very emotional.  He added that he gets so upset, he sheds tears."  It was further noted that the Veteran was "not currently considering suicide, but stated that he had planned to overdose on his medication, but now his wife controls his pills."  The Veteran reported that "his memory 'ain't that good anymore'" and "that he wanders off, gets lost, and forgets who certain family member[s] are."  It was also noted that the Veteran "reported that he would not attend to his daily hygiene if his wife were not around."  

The report noted the presence of recurrent, involuntary and intrusive distressing memories of the Veteran's in-service traumatic event(s), recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event and dissociative reactions in which the Veteran feels or acts as if the traumatic event were recurring.  Further noted was persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others and persistent inability to experience positive emotions.  Also noted was irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration and sleep disturbances.  The Veteran's PTSD symptoms were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Further symptoms were noted of depressed mood, anxiety, chronic sleep impairment, impairment of short- and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), disturbances of  motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, spatial disorientation and neglect of personal appearance and hygiene.  

The Veteran was noted be casually dressed and well-groomed and it was noted that the Veteran's mood and affect were agitated.  Mild psychomotor agitation was noted.  It was noted that the Veteran reported the following symptoms as bothering him extremely: repeated, disturbing, and unwanted memories of the stressful experience; repeated, disturbing dreams of the stressful experience; suddenly feeling or acting as if the stressful experience were actually happening again; feeling very upset when something reminded him of the stressful experience; avoiding memories, thoughts, or feelings related to the stressful experience; avoiding external reminders of the stressful experience; having strong negative beliefs about himself, others or the world; blaming himself or someone else for the stressful experience or what happened after; having strong negative feelings; loss of interest in activities he used to enjoy; irritable behavior, angry outbursts, or acting aggressively; taking too many risks or doing things that could cause self- harm; being "super alert" or watchful or on guard; having difficulty concentrating; and trouble falling or staying asleep.  The Veteran reported the following symptoms as bothering him quite a bit: having strong physical reactions when something reminded him of the stressful experience; trouble remembering important parts of the stressful experience; feeling distant or cutoff from others; and trouble experiencing positive feelings.  The Veteran reported the following symptoms as bothering him moderately: feeling jumpy or easily startled.  Responding to a question about the Veteran's competency, the reported noted that the Veteran "appears to be competent to manage his own financial affairs, however he is reporting significant difficulties with memory and concentration." 

Under the remarks heading, the September 2010 VA PTSD examination was referenced and it was noted that the Veteran's "psychosocial functioning has continued to decline" and that "[r]esults of current examination revealed continued presence of severe signs and symptoms of PTSD."  It was further noted that the Veteran "demonstrates deficits in memory, focus, concentration, and in his ability to sustain motivation."  With respect to employability, the report noted that the Veteran "retired from his prior long-term employment in 2007" and that "[s]ince that time, he has demonstrated deficits in sustaining his focus and concentration, and is also reporting memory problems."  It was further noted that the Veteran "displays a potentially highly volatile mood and very limited frustration tolerance and would likely have significant difficulty functioning effectively in the workplace and sustaining gainful employment."  

Also of record are VA treatment records and Vet Center records reflecting treatment for the Veteran's service-connected PTSD, which have been reviewed.  These documents, generally, referenced the symptoms previously discussed or others of similar severity, frequency, and duration.  A December 2010 VA treatment note noted that the Veteran "was referred for screening for residential PTSD treatment" by Dr. H. from the Vet Center.  This note stated that the Veteran reported "[i]n my lifetime I've probably tried to commit suicide about 15 times."  The Veteran also reported having 16 brothers and sisters and that they "are so close.  We are one [of] the close[s]t families I know.  All my brothers and sisters call me every day."  The Veteran stated that he had a bachelor's degree and some courses towards a master's degree.  A diagnosis was noted of PTSD, with a GAF score of 59 provided.  It was noted that "[i]t appears that [V]eteran could benefit from treatment at the [VA Medical Center] residential PTSD treatment program."  Also, a March 2013 VA treatment note included a GAF score of 50.  

The Board has also considered the Veteran's lay statements of record.  In a September 2009 statement, the Veteran stated that he had not "had a good night sleep since January of 1968."  In a December 2009 statement the Veteran stated that "sometime I feel should I continue to live.  If it wasn't for my wife, church and church family, support group from YMCA and other marine who live in the community I could not have a average life."  In the March 2010 Notice of Disagreement (NOD), the Veteran referenced nightmares several times a week, sleep impairment and that he had "trouble establishing and maintaining any relationships.  I do not socialize with others."  In an August 2010 statement, the Veteran referenced difficulty concentrating.

D. Analysis

After review of the evidence of record, the Board concludes that, prior to May 14, 2013 and throughout the period on appeal, the symptoms of the Veteran's service-connected PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In particular, the Veteran experiences unwanted memories; sleep impairment to include nightmares; periods of anger and irritability; anxiety and depression; avoidance tendencies; difficulty concentrating; reduced libido; self-criticalness; occasions of paranoia; mild memory loss; and episodes of suicidal ideation.  As will be discussed fully below, the Board finds that this disability picture throughout the period on appeal more nearly approximates that contemplated by the 70 percent disability rating criteria.  See 38 C.F.R. § 4.7 (2015).  

With respect to deficiencies in work, such has been shown by the evidence of record.  For example, the December 2009 assessment from the Vet Center psychologist noted that the Veteran's psychological problems "have profoundly affected his ability to function at work ...in a negative way."  The September 2010 VA examination report noted that the Veteran "has had a lot of...employment dysfunction from his PTSD" and that "[e]ven when he was at work he had employment dysfunction."  The May 2013 vocational statement stated that the Veteran was "unemployable in any occupation, no matter how simple in nature, due to the severity of his service-connected conditions and occupational limitations" and noted that this "[t]his appears to have been present since his retirement in 2007 and supported by the treatment notes as early as 2008."

With respect to deficiencies in family relations, such was also shown by the evidence of record.  For example, the December 2009 assessment from the Vet Center psychologist noted that the Veteran's psychological problems "have profoundly affected his ability to function...in his relationships with family member[s] in a negative way."  The September 2010 VA examination report noted that the Veteran "has had a lot of social...dysfunction from his PTSD" and stated that "[n]oteworthy is that the Veteran has been married 4 times and I do believe his social dysfunction is due to his PTSD."

With respect to deficiencies in thinking, various references were made to difficulty concentrating.  For example, this was noted in the December 2009 assessment from the Vet Center psychologist, the December 2009 VA PTSD examination report, the September 2010 VA PTSD examination report and a May 2011 VA examination report for a separate condition not on appeal.  The March 2014 VA PTSD examination report stated that the Veteran "retired from his prior long-term employment in 2007" and that "[s]ince that time, he has demonstrated deficits in sustaining his focus and concentration, and is also reporting memory problems."  

With respect to deficiencies in mood, various references were made to the Veteran having depression and anxiety symptoms and issues with anger, to include in the December 2009 assessment from the Vet Center psychologist, December 2009 VA PTSD examination report and September 2010 VA PTSD examination report.   

As a result, the Board finds that, prior to May 14, 2013 and throughout the period on appeal, the symptoms of the Veteran's service-connected PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, a disability rating of 70 percent, prior to May 14, 2013 and throughout the period on appeal, is warranted for the Veteran's service-connected PTSD and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

With respect to whether an increased disability rating in excess of 70 percent is warranted, the Board finds that, throughout the period on appeal, such a rating is not warranted.  As noted above, under the General Formula, a 100 percent disability rating (the next highest available schedular rating) is assigned for total occupational and social impairment.  The Veteran's service-connected PTSD is manifested by a variety of symptoms, as discussed in detail above.  The key issue is whether such symptoms resulted in total occupational and social impairment as contemplated by the 100 percent disability rating criteria.  Upon review of the evidence of record, the Board concludes that, throughout the period on appeal, the preponderance of the evidence is against a finding that the symptoms of the Veteran service-connected PTSD resulted in total occupational and social impairment as contemplated by the 100 percent disability rating criteria.  

The evidence of record indicates that the Veteran's service-connected PTSD is manifested by a variety of symptoms that do result in some degree of social impairment.  For example, specific symptoms relevant to social impairment that were noted included anger, anxiety, feeling of detachment or estrangement from others, irritability, depression, suspiciousness, impaired impulse control such as unprovoked irritability with periods of violence and difficulty in establishing and maintaining effective work and social relationships.  

The December 2009 assessment from the Vet Center psychologist noted that the Veteran's psychological problems have "profoundly affected his ability to function at work and in his relationships with family member[s] in a negative way."  The December 2009 VA PTSD examination report noted that there was not total occupational and social impairment due to PTSD signs and symptoms, instead noting that there was reduced reliability and productivity due to PTSD symptoms.  The September 2010 VA PTSD examination report stated that the Veteran "has had a lot of social and employment dysfunction from his PTSD."  The May 2013 PTSD DBQ completed by Dr. H., while noting a symptom of an inability to establish and maintain effective relationships, also marked the box indicating that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, as opposed to marking the box indicating that he had total occupational and social impairment.  The April 2014 VA PTSD examination report also noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, as opposed to a finding that he had total occupational and social impairment.

Importantly, however, various references are of record to the Veteran having different kinds of relationships, primarily family relationships, thus indicating that he is not totally socially impaired as contemplated by the 100 percent disability rating criteria.  For example, the December 2009 assessment from the Vet Center psychologist referenced the Veteran having multiple children and that the Veteran reported "that he has good relationships with all of his children."  In a December 2009 statement, the Veteran referenced his "wife, church and church family, support group from YMCA and other marine who live in the community."  The December 2009 VA PTSD examination report referenced the Veteran having siblings "that he maintains close contact with," that "[t]he relationship with his son is described favorably" and that the Veteran had joint custody of his daughter and saw her regularly.  The September 2010 VA PTSD examination report referenced the Veteran having a son "that he occasionally sees and talks to," that he had a daughter "that he still sees," and that his current marriage (which was noted to date from 2007) was "stable."  A December 2010 VA treatment note indicated that the Veteran reported having 16 brothers and sisters and that they "are so close.  We are one [of] the close[s]t families I know.  All my brothers and sisters call me every day."  The March 2014 VA PTSD examination report noted that the Veteran described his current marriage as "'good, so far,'" that the Veteran reported having four children and that he "describ[ed] his relationships with them as 'real good.'"  The Board acknowledges other evidence of record, to include the March 2010 NOD where the Veteran stated he did "not socialize with others."  Upon review of the entire record, however, as noted, various references exist of the Veteran having different kinds of relationships, primarily family relationships, thus indicating that he is not totally socially impaired as contemplated by the 100 percent disability rating criteria.      

As importantly, the Veteran's symptoms are not on par with the total rating, which contemplates symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  These symptoms indicate some degree of a decline in cognitive functioning for important details, which is not shown at all by the record.  What is shown is that the Veteran's judgment and insight have remained intact throughout, and he has remained oriented to time and place, with unremarkable thought processes.  Despite some statements of record that the Veteran's wife must remind him to bathe, it is notable that the concurrent medical evidence contradicts such a statement, given that the Veteran has always appeared for medical appointments well-groomed and appropriately dressed.  In short, while the Veteran has significant symptoms associated with his service-connected disability, they do not rise to the level contemplated by the 100 percent category. 

Taken as a whole, the Board finds that the Veteran's symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating criteria, which contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and are not on par with the level of severity contemplated by the 100 percent disability rating criteria.  The Board emphasizes that the preceding discussion is not meant to indicate that the Veteran does not experience social impairment as a result of his service-connected PTSD.  The evidence shows that the symptoms of the Veteran's service-connected PTSD are significant, which is reflected by the 70 percent disability rating assigned throughout the period on appeal.  

In conclusion, the Board finds that entitlement to a disability rating of 70 percent, but not higher, for the Veteran's service-connected PTSD is warranted throughout the period on appeal.  Id.  

E.  Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  The Veteran's service-connected PTSD was manifested by a variety of signs and symptoms, which were discussed in detail above.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, to include the Veteran's symptoms.  See id.  Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which due to the various symptoms discussed above results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

In addition, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

II.  TDIU Claim

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU prior to May 14, 2013 and throughout the period on appeal, VA's fulfillment of its duties to notify and assist with respect to the Veteran's TDIU claim need not be addressed.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include PTSD (assigned a 70 percent disability rating throughout the period on appeal, as granted herein) and erectile dysfunction (assigned a noncompensable (0 percent) disability rating from April 2010).  As the Veteran's service-connected PTSD is assigned a disability rating of 70 percent throughout the period on appeal, the threshold requirements for a TDIU are met.  38 C.F.R. § 4.16(a) (2015).  

While the Veteran is also service-connected for erectile dysfunction, the evidence of record does not suggest that such condition has had an impact on the Veteran's ability to secure or follow a substantially gainful occupation.  As such, the Board will limit its analysis to whether the Veteran is entitled to a TDIU based solely on his service-connected PTSD.

With the threshold requirements satisfied, the Board finds that, prior to May 14, 2013 and throughout the period on appeal, the evidence of record indicated that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

As referenced above, the Veteran completed training to become a small engine mechanic, completed training in hotel and motel management, obtained a bachelor's degree in business and additionally had some courses towards a master's degree.  He worked for GM until 2007 as a supervisor and had worked there for approximately 30 years.  On the January 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran noted that he became too disabled to work in January 2008.
Various relevant evidence of record was discussed in depth in the above section relating to the Veteran's PTSD claim.  With respect to the Veteran's TDIU claim, the Board finds certain evidence to be highly probative.  The December 2009 assessment from the Vet Center psychologist noted that the Veteran's psychological problems "have profoundly affected his ability to function at work ...in a negative way."  The September 2010 VA examination report noted that the Veteran "has had a lot of...employment dysfunction from his PTSD" and that "[e]ven when he was at work he had employment dysfunction."  The Board additionally highlights the May 2013 vocational statement from Dr. S.B. as particularly probative.  Dr. S.B. was noted to have a Doctor of Rehabilitation and to be a certified rehabilitation counselor, certified vocational evaluator, an SSA vocational expert and a certified rehabilitation specialist for the Department of Labor.  Dr. S.B.'s vocational statement noted that the Veteran's claims file, December 2009 and September 2010 VA PTSD examination reports and April 2013 mental status exam from Dr. H. were reviewed.  The vocational statement stated that "the severity of the emotional condition impacting memory, stress tolerance and social interaction is limiting enough to prevent sustained employment activity" and that "[b]ased on the overall content of the claim file, this evaluator finds [the Veteran] unemployable in any occupation, no matter how simple in nature, due to the severity of his service-connected conditions and occupational limitations."  The vocational statement further stated that "[t]his appears to have been present since his retirement in 2007 and supported by the treatment notes as early as 2008."

Upon review, the Board concludes that the evidence of record indicated that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD prior to May 14, 2013 and throughout the period on appeal.  As such, entitlement to a TDIU, prior to May 14, 2013 and throughout the period on appeal, is warranted and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).
  

ORDER

Entitlement to a disability rating of 70 percent, prior to May 14, 2013 and throughout the period on appeal, for the Veteran's service-connected PTSD is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent, throughout the period on appeal, for the Veteran's service-connected PTSD is denied.

Entitlement to a TDIU, prior to May 14, 2013 and throughout the period on appeal, is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


